Exhibit PRESS RELEASE SHOP RITE ANNOUNCES MANAGEMENT CHANGES FOLLOWING DEATH OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER American Consumers,Inc. 55 Hannah Way Rossville, GA30741 Contact: Paul R. Cook, (706) 861-3347 December 7, 2009 Rossville, GA – American Consumers, Inc., d/b/a Shop Rite (the “Company”) today announced that its Board of Directors has approved necessary changes in senior management to address the vacancies created by the untimely death of the Company’s Chairman of the Board, President and Chief Executive Officer, Michael A. Richardson, on November 20, 2009. Director Paul R. Cook, who previously served as Executive Vice President, Chief Financial Officer and Treasurer of the Company, has been named Chairman of the Board, President and Chief Executive Officer of the Company.Mr. Cook will also continue, on an interim basis, to serve as the Company’s Chief Financial Officer and Treasurer while the Company conducts a search for his replacement in those roles. Todd Richardson, who has served as Director of Meat Operations for the Company since 2005, was appointed by the Board as a new director, filling the Board vacancy created by the death of his father, was promoted to the position of Executive Vice President and Chief Operating Officer, and was added to the Company’s Executive Committee.Mr. Richardson also will continue in his responsibilities as director of the Company’s meat operations. Commenting on today’s announcement, Mr. Cook said, “We were all deeply saddened by the unexpected and untimely passing of Mike Richardson, and we will greatly miss the inspirational leadership he provided to our Company.At the same time, Todd and I want to assure our friends and customers that the Company’s entire management team remains committed to the high standards exemplified by Mike’s leadership, and to ensuring that our customers will continue to receive the value and service they have come to expect from each of our Shop Rite grocery stores.” Mr.
